UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Raphael De Jesus Duran,
                                                                              1/28/2020
                                    Plaintiff,
                                                             1:18-cv-03686 (SDA)
                     -against-
                                                             ORDER SCHEDULING FINAL
 34th Street Diner, Inc., et al.,                            PRETRIAL CONFERENCE

                                    Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a final pretrial conference on Tuesday, February 18,

2020 at 10:30 a.m. in Courtroom 11C, 500 Pearl Street, New York, NY 10007. The parties shall be

prepared to discuss any dispositive motions, a trial date, and the Joint Pretrial Order required by

Section IV.B of Judge Aaron’s Individual Practices.

SO ORDERED.

DATED:         New York, New York
               January 28, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
